1

2

3

4

5

6                              UNITED STATES DISTRICT COURT
7                                    DISTRICT OF NEVADA
8                                              ***
9    FERRIL J. VOLPICELLI,                          Case No. 3:17-cv-00690-MMD-WGC
10                                    Petitioner,                 ORDER
            v.
11
     WARDEN BAKER, et al.,
12
                                  Respondents.
13

14         Respondents’ second motion for enlargement of time (ECF No. 14) is granted.

15   Respondents will have until November 8, 2018, to respond to the amended petition for

16   writ of habeas corpus in this case.

17

18         DATED THIS 5th day of October 2018.

19
20                                                   MIRANDA M. DU
                                                     UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26
27

28
